Exhibit 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statements (Forms S-8 No. 33-42895, No. 33-42899, No. 33-42908, No. 33-42909, No.333-04615, No. 333-33336, No. 33-70948, No. 333-103510, No. 333-113149, No. 333-122881 and No. 333-140950) of Healthways, Inc. of our reports dated March 16, 2010, with respect to the consolidated financial statements of Healthways, Inc. and the effectiveness of internal control over financial reporting of Healthways, Inc. included in this Annual Report (Form 10-K) for the year ended December 31, 2009. /s/ Ernst & Young LLP Nashville, Tennessee March 16, 2010
